DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application * under 35 U.S.C. 120 is acknowledged.
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
claim 7 line 1 recites “the method of claim 1”, it is suggested to recite “The method of claim 1”  
claim 16 line 1 recites “the method of claim 10”, it is suggested to recite “The method of claim 10” 
claims 8 and 17 recite “to a wearers belt”, it is suggested to recite “to a wearer’s belt”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, 13-15, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 13, 15 contain the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade 
Claim 5 recites the limitation "the ends" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation as newly introduced.
Claim 5 recites “secured on one side of the splint to inside of the pocket”, it is unclear what the claim is referring to as it is not grammatically correct. For the sake of compact prosecution Examiner will interpret the limitation as “secured on one side of the splint to an inside of the pocket.”
Claim 9 recites the limitation "the clothing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation as newly introduced.
Claims 14 recites the limitation "the ends" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation as newly introduced.
Claim 14 recites “secured on one side of the splint to inside of the pocket”, it is unclear what the claim is referring to as it is not grammatically correct. For the sake of compact prosecution Examiner will interpret the limitation as “secured on one side of the splint to an inside of the pocket.”
Claim 18 recites the limitation "the clothing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution Examiner will interpret the limitation as newly introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-12, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 3029810) in view of Stevenson (US 2008/0249448).
With respect to claim 1, Martin discloses A method of relieving lower back pain using only a wearer's body weight (col 1 ln 25-35, relieve spinal problems and pain, device does not have any springs or the like so only body weight is used) comprising: providing a first strap encircling a patient's upper torso (Fig 5, first strap 44); providing a second strap encircling the patient's belt-line (Fig 5, second strap 62/63); providing a first continuous, rigid splint along a left side of the patient's body from the first flexible strap to the second flexible strap (Fig 3, Fig 5, rigid splint A, two pieces attached together to create a continuous member, continuous along the same axis and in the same vertical direction; rigid as they resist bending- col 2 ln 65-col 3 ln 5); providing a second continuous, rigid splint along a right side of the patient's body from the first strap to the second strap (Fig 3, Fig 5, rigid splint A, two pieces attached together to create a continuous member, continuous along the same axis and in the same vertical direction; rigid as they resist bending- col 2 ln 65-col 3 ln 5) allowing weight of the wearer's upper body, shoulders and head to press downward on the first and second splints displacing the weight of the upper body to the hips relieving pressure on the lower back and creating an upward reactive force on the patient's lower spine stretching lower spine upward relieving pressure on the patient's lower vertebrae relieving lower back pain (col 1 ln 25-35, col 2 ln 45-55, col 2 ln 65-75, col 3 ln 20-25, support the arm pits and thus the upper body, shoulders, and head; rod displaces weight thus creates the upward reactive force and received the downward force).  
Although it would be obvious from the use and Figures of Martin that the straps are flexible Martin does not directly disclose rigid splint and flexible strap.
Stevenson teaches an analogous brace with two rigid splints ([0010], claim 3) and a strap system that is flexible neoprene ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps material of Martin to be neoprene material as taught by Stevenson in order to ensure the device is comfortable (Stevenson [0029]).
With respect to claim 2, Martin/Stevenson discloses The method of claim 1 wherein the second flexible strap is a wearer's belt (Martin Fig 5, second strap 63/62 is a belt and would be on the wearer and in the possession of the wearer thus is the wearer’s belt).  
With respect to claim 3, Martin/Stevenson discloses The method of claim 1 wherein lower ends of the first and second continuous rigid splints are received in and secured in pockets attached to the 11second flexible strap allowing the splints to move without pulling out of the pockets (Martin Fig 5, pockets created by attaching padding 52, thus pockets are attached to the second strap 62/63; allow hinging at pivot 23- col 2 ln 65-75).  
With respect to claim 5, Martin/Stevenson discloses The method of claim 1 wherein upper ends of the first and second continuous rigid splints are received in pockets attached to the first flexible strap (Martin Fig 5, upper ends of splints A/A are in pockets 61 and 61 attached to the first strap 56/57), the ends being secured on one side of the splint to inside of the pocket allowing the splints to rock forward, backward or sideways without pulling out of the pockets (Martin Fig 5, upper pocket attachments allows for allow hinging at pivot 23 on other side of the splints A and A- col 2 ln 65-75).  
With respect to claim 7, Martin/Stevenson discloses [The] method of claim 1 wherein the splints can be removed and the splints and straps rolled up as one piece when not in use (Martin Fig 5, all members are separately made and attached together, thus the device would be capable or removal and rolling).   
With respect to claim 10, Martin discloses A method of relieving lower back pain using only a person's body weight (col 1 ln 25-35, relieve spinal problems and pain, device does not have any springs or the like so only body weight is used) comprising: encircling a patient's upper torso with a first strap (Fig 5, first strap 44); encircling the patient's belt-line with a second strap (Fig 5, second strap 62/63); placing a first continuous, rigid splint along a left side of the patient's body from the first flexible strap to the second flexible strap (Fig 3, Fig 5, rigid splint A, two pieces attached together to create a continuous member, continuous along the same axis and in the same vertical direction; rigid as they resist bending- col 2 ln 65-col 3 ln 5); placing a second continuous, rigid splint along a right side of the patient's body from the first strap to the second strap (Fig 3, Fig 5, rigid splint A, two pieces attached together to create a continuous member, continuous along the same axis and in the same vertical direction; rigid as they 
Although it would be obvious from the use and Figures of Martin that the straps are flexible, Martin does not directly disclose rigid splint and flexible strap.
Stevenson teaches an analogous brace with two rigid splints ([0010], claim 3) and a strap system that is flexible neoprene ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the straps of Martin to be neoprene material as taught by Stevenson in order to ensure the device is comfortable (Stevenson [0029]).
With respect to claim 11, Martin/Stevenson discloses The method of claim 10 wherein the second flexible strap is a wearer's belt (Martin Fig 5, second strap 63/62 is a belt and would be on the wearer and in the possession of the wearer thus is the wearer’s belt).  
With respect to claim 12, Martin/Stevenson discloses The method of claim 10 wherein lower ends of the first and second continuous rigid splints are received in and secured in pockets attached to the 13second flexible strap allowing the splints to move without pulling out of the pockets (Martin Fig 5, pockets created by attaching padding 52, thus pockets are attached to the second strap 62/63; allow hinging at pivot 23- col 2 ln 65-75).  
With respect to claim 14, Martin/Stevenson discloses The method of claim 10 wherein upper ends of the first and second continuous rigid splints are received in pockets attached to the first flexible strap (Martin Fig 5, upper ends of splints A/A are in pockets 61 and 61 attached to the first strap 56/57), the ends being secured on one side of the splint to inside of the pocket allowing the splints to rock forward, backward or sideways without pulling out of the pockets (Martin Fig 5, upper pocket attachments allows for allow hinging at pivot 23 on other side of the splints A and A- col 2 ln 65-75).  
With respect to claim 16, Martin/Stevenson discloses [The] method of claim 10 wherein the splints can be removed and the splints and straps rolled up as one piece when not in use (Martin Fig 5, all members are separately made and attached together, thus the device would be capable or removal and rolling).  
With respect to claim 19, Martin discloses A method of relieving lower back pain of a patient (col 1 ln 25-35, relieve spinal problems and pain, device does not have any springs or the like so only body weight is used) comprising: providing two straps configured to encircle the patients upper torso (Fig 5, first strap 44) and belt line (Fig 5, second strap 62/63) or one flexible strap and using the patient's belt instead of a second flexible strap; providing at least two vertical splints attached to the two flexible straps or the one flexible strap and the patient's belt (Fig 3, Fig 5, rigid splints A and A, each are two pieces attached together to create a continuous member, continuous along the same axis and in the same vertical direction; rigid as they resist bending- col 2 ln 65-col 3 ln 5) so that weight of the patient's upper body presses the vertical splints against a lower of the two flexible straps or the patient's belt causing a lifting force on the upper of the two flexible straps decompressing the patient's spine relieving lower back pain (col 1 ln 25-35, col 2 ln 45-55, col 2 ln 65-75, col 3 ln 20-25, support the arm pits and thus the upper body, shoulders, and head; rod displaces weight thus creates the upward reactive force and received the downward force).  
Although it would be obvious from the use and Figures of Martin that the straps are flexible, Martin does not directly disclose rigid splint and flexible strap.
Stevenson teaches an analogous brace with two rigid splints ([0010], claim 3) and a strap system that is flexible neoprene ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the straps of Martin to be neoprene material as taught y Stevenson in order to ensure the device is comfortable (Stevenson [0029]).

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin/Stevenson as applied to claims 3, 5, 12, and 14 above, and further in view of Pethybridge (US 4721102)
With respect to claim 4, Martin/Stevenson discloses The method of claim 3.
Martin/Stevenson is silent on wherein the continuous rigid splints are secured in the pockets with Velcro(TM) straps.  
Pethybridge teaches analogous splints 15/18 secured in pockets 17/16 with hook/loop straps (Fig 1, Fig 3, splints in pockets and are retained there by the tightening and placement of hook loop 12/14 straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Martin/Stevenson to have hook and loop connections as taught by Pethybridge in order to allow for a tight, secure and easy system (Pethybridge col 2 ln 40-45, col 1 ln 40-45)
With respect to claim 6, Martin/Stevenson discloses The method of claim 5.
Martin/Stevenson is silent on wherein the continuous rigid splints are secured in the pockets with Velcro(TM) straps.  
Pethybridge teaches analogous splints 15/18 secured in pockets 17/16 with hook/loop straps (Fig 1, Fig 3, splints in pockets and are retained there by the tightening and placement of hook loop 12/14 straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Martin/Stevenson to have hook and loop connections as taught by Pethybridge in order to allow for a tight, secure and easy system (Pethybridge col 2 ln 40-45, col 1 ln 40-45)
With respect to claim 13, Martin/Stevenson discloses The method of claim 12.
Martin/Stevenson is silent on wherein the continuous rigid splints are secured in the pockets with Velcro(TM) straps.  
Pethybridge teaches analogous splints 15/18 secured in pockets 17/16 with hook/loop straps (Fig 1, Fig 3, splints in pockets and are retained there by the tightening and placement of hook loop 12/14 straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Martin/Stevenson to have hook and loop connections as taught 
With respect to claim 15, Martin/Stevenson discloses The method of claim 14.
Martin/Stevenson is silent on wherein the continuous rigid splints are secured in the pockets with Velcro(TM) straps.  
Pethybridge teaches analogous splints 15/18 secured in pockets 17/16 with hook/loop straps (Fig 1, Fig 3, splints in pockets and are retained there by the tightening and placement of hook loop 12/14 straps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straps of Martin/Stevenson to have hook and loop connections as taught by Pethybridge in order to allow for a tight, secure and easy system (Pethybridge col 2 ln 40-45, col 1 ln 40-45)

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin/Stevenson as applied to claim 1 and 10 above, and further in view of Crispin (US 4771768).
With respect to claim 8, Martin/Stevenson discloses The method of claim 1, wherein lower ends of the first and second continuous rigid splints are attached to a wearers belt using a shaped end on each splint (Martin Fig 3, lower end of splints A attached to belt with ring 21 and rivet 23).
Martin/Stevenson is silent on using a "U" shaped end on each splint.  
Crispin teaches an analogous pivoting splint 56/53 and 54/52 wherein lower ends of the first and second continuous rigid splints are attached to a wearers lower member using a "U" shaped end on each splint (Fig 5, member 53/52 shown to have a gap 72 between two side members and an upper ceiling thus being a U-shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin/Stevenson to have the fork as taught by Crispin in order to control the device pivot should that be desired (Crispin col 6 ln 15-25).
With respect to claim 17, Martin/Stevenson discloses The method of claim 10, wherein lower ends of the first and second continuous rigid splints are attached to a wearers belt using a shaped end on each splint.  
Martin/Stevenson is silent on using a "U" shaped end on each splint.  
Crispin teaches an analogous pivoting splint 56/53 and 54/52 wherein lower ends of the first and second continuous rigid splints are attached to a wearers lower member using a "U" shaped end on each splint (Fig 5, member 53/52 shown to have a gap 72 between two side members and an upper ceiling thus being a U-shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin/Stevenson to have the fork as taught by Crispin in order to control the device pivot should that be desired (Crispin col 6 ln 15-25).

Claims 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin/Stevenson as applied to claim 1, 10, and 19 above, and further in view of Reinecke (US 6533740).
With respect to claim 9, Martin/Stevenson discloses The method of claim 1.
Martin/Stevenson is silent on wherein the first and second flexible straps and 12the first and second continuous rigid splints are worn under the clothing.  
Reinecke et al teaches an analogous multi strapped 14/16 and multi braced 18 spinal device 10 wherein the first and second flexible straps 14/16 and 12the first and second continuous rigid splints 18 are worn under the clothing (col 2 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin/Stevenson to have a low profile as taught by Reinecke that allows the device to be worn under clothing and is more aesthetically pleasing (Reinecke et al col 2 ln 25-35).
With respect to claim 18, Martin/Stevenson discloses The method of claim 10.
Martin/Stevenson is silent on wherein the first and second flexible straps 14and the first and second continuous rigid splints are worn under the clothing.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin/Stevenson to have a low profile as taught by Reinecke that allows the device to be worn under clothing and is more aesthetically pleasing (Reinecke et al col 2 ln 25-35).
With respect to claim 20, Martin/Stevenson discloses The method of claim 19.
Martin/Stevenson is silent on wherein the flexible straps and splints are worn under the patient's clothing.
Reinecke et al teaches an analogous multi strapped 14/16 and multi braced 18 spinal device 10 wherein the first and second flexible straps 14/16 and 12the first and second continuous rigid splints 18 are worn under the clothing (col 2 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin/Stevenson to have a low profile as taught by Reinecke that allows the device to be worn under clothing and is more aesthetically pleasing (Reinecke et al col 2 ln 25-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM BAKER/Examiner, Art Unit 3786